 1   AARON D. FORD
      Attorney General
 2   Jaimie Stilz (Bar No. 13772)
      Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101-1068
 5   (702) 486-3130 (phone)
     (702) 486-2377 (fax)
 6   JStilz@ag.nv.gov
     Attorneys for Respondents
 7

 8                                  UNITED STATES DISTRICT COURT
 9                                             DISTRICT OF NEVADA
10    DAVON LYONS,                                       Case No. 2:19-cv-00966-APG-NJK
11                                                                  ORDER GRANTING
                              Petitioner,
12                                                               UNOPPOSED MOTION FOR
      vs.                                                     ENLARGEMENT OF TIME TO FILE
13                                                           REPLY IN SUPPORT OF MOTION TO
                                                                   DISMISS (ECF NO. 37)
      WARDEN BRIAN WILLIAMS, et al.,
14
                                                                         (FIRST REQUEST)
                              Respondent(s).
15

16          Respondents move this Court for an enlargement of time of 30 days from the current due date of
17   June 28, 2021, up to and including July 28, 2021, in which to file their Reply in Support of the Motion
18   to Dismiss (ECF No. 37). This Motion is made pursuant to Fed. R. Civ. P. 6(b) and Rule 6-1 of the Local
19   Rules of Practice and is based upon the attached declaration of counsel.
20          This is the first enlargement of time sought by Respondents, and the request is brought in good
21   faith and not for the purpose of delay.
22          DATED: June 28, 2021.
23                                                       Submitted by:
24                                                       AARON D. FORD
                                                         Attorney General
25
                                                         By:      /s/ Jaimie Stilz
26                                                             Jaimie Stilz (Bar. No. 13772)
                                                               Deputy Attorney General
27                  IT IS SO ORDERED:
28                          June 29, 2021
                    Dated:__________________

                                                                   ________________________
                                                                   ANDREW P. GORDON
                                                    Page 1 of 3    UNITED STATES DISTRICT JUDGE
